

115 HR 6517 IH: Fairness in Liver Allocation Act of 2018
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6517IN THE HOUSE OF REPRESENTATIVESJuly 25, 2018Mr. Engel (for himself and Mr. Valadao) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to direct the Organ Procurement and Transplantation Network
			 to establish and implement reforms to the criteria for liver allocation so
			 that such allocation is not based on the donor candidate’s place of
			 residence or listing, except to the extent necessary to avoid wasting
			 organs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fairness in Liver Allocation Act of 2018. 2.Criteria for liver allocation (a)In generalSubsection (b) of section 372 of the Public Health Service Act (42 U.S.C. 274) is amended by adding at the end the following:
				
					(4)Liver allocation
 (A)Reform by NetworkNot later than December 31, 2018, the Organ Procurement and Transplantation Network shall establish and implement reforms to the criteria for liver allocation by the Network so that such allocation is not based on the donor candidate’s place of residence or listing, except to the extent necessary to avoid wasting organs.
 (B)Reform by Secretary in case of failureIf the Organ Procurement and Transplantation Network fails to establish and implement reforms by December 31, 2018, as required by subparagraph (A)—
 (i)the Secretary, acting through the Administrator of the Health Resources and Services Administration, shall establish criteria for liver allocation by the Network consistent with subparagraph (A); and
 (ii)not later than June 30, 2019, the Network shall begin implementing such criteria.. (b)Technical correctionParagraph (3) of section 372(b) of the Public Health Service Act (42 U.S.C. 274(b)) is amended by moving the indentation of such paragraph 2 ems to the left.
			